DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a tension adjustment screw transitionally disposed adjacent to the tension adjustment sleeve and a threaded dial attached to the tension adjustment screw together with the tension adjustment screw transitioning between twelve axial locations  farther away and closer to the bucking lip axially compressing the tension adjustment sleeve as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: particularly at paragraph 20 and following, the specification includes spelling errors and inconsistent use of reference numerals.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mechanism for adjusting the engagement of a nub (hop nub) in claims 1, 9, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 3, the feature, mechanism for adjusting the engagement of a nub, is not clearly defined because sufficient structure for adjusting is not set forth in the claim and the specification does not specify such structure.  The same applies to Claims 9, 16, and 17.  The scope of the claims is indefinite.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 3, line 2, the limitation indicating that the tension adjustment sleeve rests against an inner chamber of the hop-up system is unclear in that the hop-up system includes the components represented by the features of Claim 1, from which Claim 3 depends, so it is not clear how the tension adjustment sleeve is associated with the hop-up system.  It is not understood how an inner chamber may be associated with the components comprising the hop-up system.  A chamber is understood to essentially comprise a void or open area.  It is not clear how a sleeve may rest against a chamber.  The feature that the tension adjustment sleeve decreases in diameter as tension is increased is unclear in that no structure is present to alter or increase tension on the sleeve.  The scope of the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, U.S. Patent Application No. 2012/0272941, in view of Liao, U.S. Patent Application No. 2019/0011217.  As to Claim 1, Hu teaches a hop-up system (ballistic adjustment device), paragraph 0032.  The system may comprise a rubber bucking (1) configured for a BB (toy bullet) to travel therethrough, paragraphs 0034 and 0038.  Hu teaches a mechanism (2,4) for adjusting engagement of a nub (12) into a top portion of the rubber bucking, paragraphs 0038 and 0039.  Hu teaches a tension adjustment sleeve (2) provided adjacent a proximal end of the rubber bucking and configured to apply a desired tension on a BB positioned to enter the rubber bucking, paragraph 0039 and see Figure 11, noting that the tension adjustment sleeve holds down the rubber bucking and the BB.  Hu discloses the claimed invention except for placing a spiral spin on the BB instead of a backspin.  Liao teaches a hop-up system, paragraph 0005, including a mechanism for adjusting engagement of a nub (5), paragraph 0033.  The mechanism may place backspin on the BB, paragraph 0039.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Hu with a mechanism placing backspin on a BB, as taught by Liao, to provide Hu with a feature spinning the BB about a horizontal axis to yield the predictable result of improving trajectory of the projectile.  As to Claim 2, Hu teaches that the tension adjustment sleeve may share a longitudinal axis with the rubber bucking, see Figure 8.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Liao, as applied to claim 1 above, and further in view of Tech Tips: Hopup Explained/Fox Airsoft, You Tube, Tech Tips: Hopup Buckings Explained | Fox Airsoft - YouTube (hereinafter – Tech Tips) .  Hu, as modified, substantially shows the claimed limitations, as discussed above.  Hu teaches that the tension adjustment sleeve is configured to fit around the proximal end of the rubber bucking, see Figure 8.  Hu, as modified, does not disclose a tapered proximal end of the rubber bucking.  Tech Tips teaches that a rubber bucking may have a tapered proximal end.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Hu, as modified, with a tapered proximal end of the rubber bucking, as taught by Tech Tips, to provide Hu, as modified, with a narrower proximal end of the rubber bucking, to yield the predictable result of improving the fit of the tension adjustment sleeve around the rubber bucking.  


    PNG
    media_image1.png
    608
    704
    media_image1.png
    Greyscale


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al., U.S. Patent Application No. 2015/0059726, in view of Liao.  Harvey teaches an airsoft gun comprising a barrel (14), a stock (22), and a receiver (20) including a lower receiver and an upper receiver, paragraph 0027.   A proximal end of the barrel may be disposed in the lower receiver, see Claim 14.   The upper receiver may be mounted on the lower receiver with the upper receiver having a rail, where the barrel extends through the rail, and a magazine (16) connected to the lower receiver, the magazine feeding BBs to the lower receiver, paragraphs 0027 0028 and see drawing below.  Harvey teaches an airsoft engine (12) housed in the stock, paragraph 0027.   Harvey is silent as to a hop-up device.  Liao teaches a hop-up device (2) having a barrel inserted, paragraph 0022.  The hop-up device may be disposed in a lower receiver to adjust tension applied to a BB during chambering, paragraphs 0021, 0033, and 0006.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey with a hop-up device, as taught by Liao, to provide Harvey with a device for adjustably applying pressure to a BB as the BB enters the barrel to be propelled through the barrel by the airsoft engine, to yield the predictable result of a trajectory modifying device configured to receive BBs to be propelled by the airsoft engine.  Harvey, as modified, discloses the claimed invention except for specifying that the hop-up device may be arranged so as to be connected to the airsoft engine opposite the barrel and arranged to receive BBs fed from the magazine.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the hop-up device to receive BBs fed from the magazine and to be connected to the airsoft engine, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950). 


    PNG
    media_image2.png
    388
    730
    media_image2.png
    Greyscale





Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Liao, as applied to claim 15 above, and further in view of Hu.  Harvey, as modified, substantially shows the claimed limitations, as discussed above.  Harvey, as modified, is silent as to a rubber bucking, a mechanism for adjusting the engagement of a nub, and a tension adjusting sleeve.  Hu, is applied as in Claim 1, with the same obviousness rationale being found applicable.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        25 August 2022